Mr. Chief Justice Magruder delivered the opinion of the court: The complaint filed before the justice of the peace alleges that appellee is entitled to the possession of the lots in question, and that appellants unlawfully withhold the possession thereof from appellee. The only question involved in the case relates to the right of possession. Appellant, Wait, was merely a sub-tenant, holding under appellant, Moore. Upon looking into the record, it appears that appellant, Moore, claims to have been a tenant of appellee, the owner of the property in question. The argument of the counsel of appellants proceeds upon the ground, that the relation of landlord and tenant existed between appellee and appellant, Moore. The refused instructions, asked by appellants, and the refusal of which is urged as error on the part of the trial court, all proceed upon the theory that the relation of landlord and tenant existed between appellee and appellant, Moore. An appeal will not lie to the Supreme Court to review the decision of the Appellate Court in an action of forcible detainer between landlord and tenant, where the record contains nothing to show that the sum or value in controversy exceeds §1000.00. (McGuirk v. Burry, 93 Ill. 118; Jordan v. Davis, 108 id. 336.) The amount involved in such an action will be determined by the rental value of the premises. (McDole v. Shepardson, 156 Ill. 383; McGuirk v. Burry, supra; Jordan v. Davis, supra; Flagg v. Walker, 109 Ill. 494). The amount or value involved must appear from the record, or by certificate of the judges of the Appellate Court. (Piper v. Jacobson, 98 Ill. 389). We cannot hear evidence on appeal to prove value, nor can we take the averments of the pleadings as proof of value. (Morris v. Preston, 93 Ill. 215). In the case at bar, there is no judgment for §1000.00 or more, as is required by section 8 of the act, creating and defining the jurisdiction of the Appellate Courts, nor does it appear in any way from any of the proofs in the record, or any certificate of the Appellate Court, that the sum or value involved in this litigation is more than §1000.00. (McDole v. Shepardson, 156 Ill. 383; Lewis v. Shear, 93 id. 121; Hancock v. Tower, 93 id. 150; Piper v. Jacobson, supra). Nor is there any certificate of importance from the Appellate Court. Whatever proof there is in relation to the rental value of the premises, so far as we can discover from the record, shows such value to be less than §1000.00. We are, therefore, of the opinion that we have no jurisdiction to entertain this appeal. Accordingly, the appeal is dismissed. 11 , , ,. . , Appeal dismissed.